Title: To Thomas Jefferson from George Washington, [5? March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            [5? Mch. 1792]
          
          The catalogue of complaints, enclosed, is long.—May not our loss of the Indian trade—the participation of it I mean—and the expence and losses sustain’d by the Indian War be set against Mr. H—list of grievances in behalf of the B—Merchants, as well as, by taking our slaves away depriving us of the means of paying debts.
        